Title: From Thomas Jefferson to Robert Patterson, 13 October 1808
From: Jefferson, Thomas
To: Patterson, Robert


                  
                     Dear Sir 
                     
                     Washington Oct. 13. 08.
                  
                  This will be handed you by my grandson Th: Jefferson Randolph, who goes to Philadelphia to attend a course in Natural history, Botany, & anatomy. mr Peale’s museum, mr Hamilton’s garden & the anatomical preparations & dissections give to Philadelphia advantages in those branches of science which are to be had no where else in America. other branches being well taught in Williamsburg he will go there for them; because being the season of forming attachments, those formed in his own country will be more useful through life than if formed in another state. tho’ none of his pursuits while in Philadelphia will bring him within the benefits of your cognisance, yet I could not let him go there without making his bow to you, as a testimony of my esteem for you, as well as a future gratification to him to have seen & been known to you. at the same time I must deprecate those notices & attentions to him which, while troublesome to yourself, would give him a taste for company & withdraw him from those pursuits which are the sole object of his journey, & for which he will have little time enough.    accept the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               